Response to RCE
This action is responsive to the RCE filed on 06/01/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the case.  Independent claims are 1, 9, and 17.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Priority
Application 16888552, filed 05/29/2020 Claims Priority from Provisional Application 62855843, filed 05/31/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9, 11-12, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20180248991 A1, (hereinafter Ryu) in view of Vanblon et al. US 20150177841 A1, (hereinafter Vanblon).

As to independent claim 1, Ryu teaches:
A method, comprising: 
detecting a first gesture state associated with motion of a device (See Fig. 8a with [0226-0227] the arm H2 is initially in a comfortable state resting inside user’s pocket until detecting motion of smartwatch 100 that moves the device into a first gesture/posture state comprising a slight arm bend), the first gesture state being detected when the motion of the device reaches a first position (See Fig. 8a with [0226-0227] arm H2 reaches the first posture state comprising a slight arm bend); 
setting, in response to detecting the first gesture state, the device to a first power state (See Fig. 8a with [0226-0227] in response to detecting the arm bend gesture state, the smartwatch displays a message reception notification window 40 which is interpreted to be a first power state where voice input mode is not yet enabled.); 
detecting, subsequent to detecting the first gesture state, a second gesture state associated with motion of the device (See Fig. 8c with [0232-0235], it is detected that the user has moved the smartwatch to a position very close to the user’s face), the second gesture state being detected when motion of the device reaches a second position (See Fig. 8a with [0226-0227] arm H2 reaches the second posture state comprising being very close to the user’s face); 
setting, in response to detecting the second gesture state, the device to a second power state (See Fig. 8c with [0232-0235], in response to detecting the gesture state where the smartwatch is very close to the user’s face, voice input mode is enabled for the smartwatch, the smartwatch having voice input mode is interpreted to be in a second power state. It’s understood in the art that electronic devices consumes additional power when supplying power to a microphone to enable a voice input mode.); and 
updating, based on setting the device to the second power state that differs from the first power state, image data on a display of the device (Compare Figs. 8c and 8a, the display of the smartwatch is updated in Fig. 8c). 
Ryu teaches the first gesture state and the second gesture state as cited above, but Ryu does not explicitly teach: the first gesture state being detected when the motion of the device exceeds a first threshold of device motion;
the second gesture state being detected when motion of the device exceeds a second threshold of device motion.
Vanblon explicitly teaches: the gesture state being detected when the motion of the device exceeds a threshold of device motion (See Fig. 4 with [0049-0050] discloses the smartwatch device 102 switches from being low power state to being high power state [i.e., associated with gesture state shown by Fig. 4] when the motion of the smartwatch exceeds a predetermined movement threshold);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist raise gesture comprising three gesture states taught by Ryu to include utilizing predetermined movement threshold to detect a transition to another power/gesture state as taught by Vanblon; since Ryu teaches two gesture states associated with device motion, the modification would involve including two predetermined movement thresholds for the two gesture states associated with device motion. Motivation to do so would be for the advantage of including movement thresholds, which are well-known gesture detection mechanisms in the art for being able to effectively detect user intent.

As to dependent claim 3, Ryu teaches all the limitations of claim 1 as cited above.
Ryu further teach: wherein the first gesture state and the second gesture state relate to a wrist-raise gesture of the device (See Fig. 8a and 8c with [0232-0235] arm positions are related to a wrist raise gesture). 

As to dependent claim 4, Ryu teaches all the limitations of claim 3 as cited above.
Ryu further teach: wherein the device is a smartwatch, and wherein updating the image data is for displaying a first frame upon completion of the wrist-raise gesture (Compare Figs. 8c and 8a, the display of the smartwatch is updated in Fig. 8c, and Fig. 8c is completion of wrist raise gesture). 

As to dependent claim 7, Ryu teaches all the limitations of claim 1 as cited above.
Ryu further teach: increasing a brightness of the display in response to detecting the first gesture state and prior to detecting the second gesture state (See Fig. 6 with [0213] low power mode with low luminance initially, until wrist raised higher which results in higher luminance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 8a and 8c taught by Ryu to include the alternative embodiment of low power low luminance state taught in Fig. 6 of Ryu. Motivation to do so would be for conserving energy when device is not needed much by the user.

As to independent claim 9, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 7 as cited above.

As to independent claim 17, it is rejected under similar rationale as claim 1 with claim 3 both cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 4 as cited above.

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20180248991 A1, (hereinafter Ryu) in view of Vanblon et al. US 20150177841 A1, (hereinafter Vanblon) in view of Lefebvre et al. US 20150002389 A1, (hereinafter Lefebvre).

As to dependent claim 2, Ryu teaches all the limitations of claim 1 as cited above.
Ryu teaches motion of the device to view the display (See Fig. 6 wrist raise) but Ryu does not teach: wherein the first threshold corresponds to a first confidence score of user intent to view the display based on motion of the device, and wherein the second threshold corresponds to a second confidence score of user intent to view the display based on motion of the device, the second confidence score exceeding the first confidence score. 
Lefebvre teaches: wherein the first threshold corresponds to a first confidence score of user intent to perform a gesture (See [0111] a first confidence threshold SPA1 is used to conserve stored pairs of an inputted gesture. See Abstract which explains what a pair is, a pair comprises a stored gesture and a context variable), and wherein the second threshold corresponds to a second confidence score of user intent to perform the gesture, the second confidence score exceeding the first confidence score (See [0113] after the first confidence threshold is used, a second confidence threshold is used to further evaluate the remaining candidate pairs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist raise gesture taught by Ryu to include a first and second confidence threshold as taught by Lefebvre. Motivation to do so would be for a more robust method of correctly recognizing gestures (Suggested by Lefebvre [0009]).

As to dependent claim 10, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 2 as cited above.

Claims 5-6, 13-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20180248991 A1, (hereinafter Ryu) in view of Vanblon et al. US 20150177841 A1, (hereinafter Vanblon) in view of Aoyama et al. US 20170336848 A1, (hereinafter Aoyama).

As to dependent claim 5, Ryu teaches all the limitations of claim 1 as cited above.
Ryu teaches the first and second thresholds as cited above but Ryu does not teach: wherein the first and second thresholds of device motion are subject to respective time restrictions. 
Aoyama teaches: wherein the threshold of device motion are subject to respective time restrictions (See Fig. 10 with [0109] acceleration threshold of a HMD device (See Fig. 2 with [0034]). And then see Fig. 7 step S310 with [0088] if user takes too long to input a recognizable gesture, then a timeout occurs to cancel the gesture detection process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist raise gesture taught by Ryu to include a time restriction for inputting gestures as taught by Aoyama. Motivation to do so would be for processor efficiency from avoiding the system waiting forever for the user to input a recognizable gesture.

As to dependent claim 6, Ryu teaches all the limitations of claim 5 as cited above.
Ryu teaches the first and second gesture states, the setting of the first and second power states, and the updating of the image data as cited above, but Ryu does not teach: associating the first gesture state with a cancel operation in a case where the second gesture does not meet its respective time restriction, wherein the cancel operation corresponds to refraining from setting the device to the second power state and refraining from updating the image data. 
Aoyama teaches: associating the attempted gesture with a cancel operation in a case where the attempted gesture does not meet its respective time restriction, wherein the cancel operation corresponds to refraining from storing the gesture (see Fig. 7 step S310 with [0088] if user takes too long to input a recognizable gesture, then a timeout occurs to cancel the gesture detection process). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wrist raise gesture taught by Ryu to include a time restriction for inputting gestures as taught by Aoyama. Motivation to do so would be for processor efficiency from avoiding the system waiting forever for the user to input a recognizable gesture.

As to dependent claim 13, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 6 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 5 as cited above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. US 20180248991 A1, (hereinafter Ryu) in view of Vanblon et al. US 20150177841 A1, (hereinafter Vanblon) in view of Thomas et al. US 20160179158 A1, (hereinafter Thomas).

As to dependent claim 8, Ryu teaches all the limitations of claim 1 as cited above.
Ryu does not teach: wherein the first power state corresponds to activating an application processor of the device, and wherein the second power state corresponds with activating a user space of the device, the user space corresponding to system memory allocated to running an application on the device. 
Thomas teaches: wherein the first power state corresponds to activating an application processor of the device (See Fig. 12 Application processor 1210 with [0089] mentions a low power state of the application processor 1210. See [0133] for waking of low power state.), and wherein the second power state corresponds with activating a user space of the device, the user space corresponding to system memory allocated to running an application on the device (See Fig. 12 DRAM 1235 (i.e., user space corresponding to system memory for application) with [0089], power management can control the power level of other components of system 1200, which suggests DRAM 1235. See [0133] for waking of low power state.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ryu to include power states for an application processor and system memory as taught by Thomas. Motivation to do so would be for “energy efficiency and conservation” (See Thomas [0003]).

As to dependent claim 16, it is rejected under similar rationale as claim 8 as cited above.

Response to Arguments
Applicant’s amendment and arguments pertaining to the previous 102 rejection has been considered but are rendered moot. New ground of rejection cited above. Thus argument not persuasive.
Applicant’s arguments pertaining to the dependent claims are not persuasive due to the new ground of rejection for independent claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/DANIEL SAMWEL/Primary Examiner, Art Unit 2171